COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         Nikolette Ledesma and Elsa Estrada v. City of Houston

Appellate case number:       01-19-00034-CV

Trial court case number:     2017-84026

Trial court:                 270th District Court of Harris County

Date motion filed:           December 8, 2020

Party filing motion:         Appellee

       It is ordered that the motion for en banc reconsideration is denied. See TEX. R. APP.
P. 49.7.




Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court


En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: June 10, 2021